DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Examiner acknowledges the receipt of the Applicant’s amendment filed on 12/01/2021.  Claims 1-2, 29, 42, and 45 have been amended.  Claims 8, 10-28, and 32-40 have been cancelled.  Claim 46 has been added.  Claims 1-7, 9, 29-31, 41-46 are currently pending in the present application. 

Response to Arguments
Applicant’s arguments with respect to claims 1-7, 9, 29, 41-46 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having 

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-2, 4, 29, and 42-46 are rejected under 35 U.S.C. 103 as being unpatentable over Tang (US 2006/0173974), and further in view of Hilyard et al. (US 8,422,428 herein Hilyard).
Regarding claim 1, Tang teaches a device pairing method comprising:
generating, using a server, a user pairing identifier corresponding to a user profile (read as method of binding host and client devices may utilize one or more 
sending, using the server, the generated user pairing identifier for use by a first user device of the user profile to pair a second user device with the user profile (read as the pairing identifier may be read and manually entered on the other device; entered identifier may be submitted to servers where it may be compared with the generated pairing identifier and the host and client devices may be deemed to be paired by the servers) (Tang – [0044], [0060], [0063], and [0113]).
However, Tang fails to teach receiving, using the server, device information of the second user device after sending the generated user pairing identifier; and associating, using the server, the received device information with the user profile to thereby complete the pairing of the second user device with the user profile.
In the related art, Hilyard teaches receiving, using the server, device information of the second user device after sending the generated user pairing identifier; and associating, using the server, the received device information with the user profile to thereby complete the pairing of the second user device with the user profile (read in order to establish the communication session with the wireless network, the wireless communication device is required to first successfully register with the network which involves the wireless network receiving registration data from the wireless communication device attempting to register, such as device and user identifiers associated with the device and/or its user; transferring a data service message for delivery to the routing system, wherein the data service message comprises the device 
Therefore, it would have been obvious to one of ordinary skill in the art before
the effective filing date to incorporate the teachings of Hilyard into the teachings of Tang for the purpose of establishing the communication session with the wireless network by successfully registering with the network by receiving registration data such as device and user identifiers associated with the device and/or its user and wherein a database contains a matched set of device and user identifiers associated with the users and therefore granted access to the wireless network and the communication session is established (Hilyard — Abstract and column 1 lines 15-58).
Regarding claim 2 as applied to claim 1, Tang as modified by Hilyard further teaches sending, using the first user device, the generated user pairing identifier to the second user device to replace a current pairing identifier of the second user device (read as assign a new MSID to device 301) (Hilyard – Figure 3, column 4 lines 23-48, column 10 lines 49-67, and column 11 lines 1-13).
Regarding claim 4 as applied to claim 1, Tang as modified by Hilyard further teaches enabling communication of the first user device with the second user device if 

Regarding claim 29, Tang teaches a device pairing method comprising:
sending, by a first user device, a user pairing identifier associated with the first user device to a second user device (read as method of binding host and client devices may utilize one or more servers wherein the servers are invoked by both client and host pairing wizards and a pairing identifier is generated and displayed on one device; the pairing identifier may be read and manually entered on the other device; entered identifier may be submitted to servers where it may be compared with the generated pairing identifier and the host and client devices may be deemed to be paired by the servers) (Tang – [0044], [0060], [0063], and [0113]),
wherein the user pairing identifier is generated by a server (read as method of binding host and client devices may utilize one or more servers wherein the servers are invoked by both client and host pairing wizards and a pairing identifier is generated and displayed on one device) (Tang – [0044]).

In the related art, Hilyard teaches to replace a current pairing identifier of the second user device with the sent user pairing identifier to pair the second user device with a user profile of the sent user pairing identifier (read as assign a new MSID to device 301) (Hilyard – Figure 3, column 4 lines 23-48, column 10 lines 49-67, and column 11 lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hilyard into the teachings of Tang for the purpose of establishing the communication session with the wireless network by successfully registering with the network by receiving registration data such as device and user identifiers associated with the device and/or its user and wherein a database contains a matched set of device and user identifiers associated with the users and therefore granted access to the wireless network and the communication session is established (Hilyard — Abstract and column 1 lines 15-58).

Regarding claim 42 as applied to claim 1, Tang as modified by Hilyard further teaches wherein the generated user pairing identifier includes a unique combination of at least one of a number, an alphabet, and a character (read as electronic serial number, Mobile Equipment Identifier, International Mobile Equipment Identifier, Mobile Station International Subscriber Directory Number, or some other identifier that 
Regarding claim 43 as applied to claim 1, Tang as modified by Hilyard further teaches wherein the server sends the generated user pairing identifier through the Internet (read as to establish a communication session with a wireless access network over the Internet) (Hilyard – column 1 lines 7-15, and column 7 lines 6-33).
Regarding claim 44 as applied to claim 1, Tang as modified by Hilyard further teaches wherein the device information is received by the server from the first user device (read as at least one server is provisioned with at least identifying data associated with the at least one host device to protect and authorize communication between the at least one host device having a firewall and the at least one client device) (Tang – [0018]).
Regarding claim 45 as applied to claim 1, Tang as modified by Hilyard further teaches wherein the device information includes a serial number (read as electronic serial number, Mobile Equipment Identifier, International Mobile Equipment Identifier, Mobile Station International Subscriber Directory Number, or some other identifier that uniquely identifies wireless communication device 101 – including combinations thereof) (Hilyard – column 1 lines 16-41, and column 2 lines 49-60).

Regarding claim 46, Tang teaches a device pairing method comprising:
receiving, from a first user device and by a second user device, a user pairing identifier associated with the first user device (read as method of binding host and 
wherein the user pairing identifier is generated by a server (read as method of binding host and client devices may utilize one or more servers wherein the servers are invoked by both client and host pairing wizards and a pairing identifier is generated and displayed on one device) (Tang – [0044]).
However, Tang fails to teach replacing, using the second user device, a current pairing identifier of the second user device with the received user pairing identifier; pairing, using the second device, the second user device with a user profile of the received user pairing identifier.
In the related art, Hilyard teaches replacing, using the second user device, a current pairing identifier of the second user device with the received user pairing identifier; pairing, using the second device, the second user device with a user profile of the received user pairing identifier (read as assign a new MSID to device 301) (Hilyard – Figure 3, column 4 lines 23-48, column 10 lines 49-67, and column 11 lines 1-13).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hilyard into the teachings of Tang for the purpose of establishing the communication session with the wireless .

Allowable Subject Matter
Claims 3, 5-7, 9, and 41 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claims 30-31 are allowed.
Regarding claim 30, the best prior art of record found during the examination of the present application, Ahmad et al. (US 9,848,075 herein Ahmad), fails to specifically teach, suggest, or disclose a device communication control method comprising:
receiving, using the challenging computing device from the responding computing device, a response hash-based message authentication code (HMAC) value;
computing, using the challenging computing device, a verification HMAC value with the random number and one of a plurality of cryptographic keys of the challenging computing device identified by the key identifier; and

Ahmad teaches a user device and a breath analysis device (or other types of portable devices) use a pairing and communication protocol that address user convenience and connectivity issues. The breath analysis device is associated with a unique identifier and the unique identifier is associated with an account corresponding to the user. A user device is associated with a user device identifier and the user device identifier is associated with the account corresponding to the user. The breath analysis device and the user device can use at least one of the identifiers to determine whether the user device is authorized to pair with the breath analysis device, and vice- versa. If authorized, then the two devices can pair with one another; and once paired, the user device may wirelessly communicate with the paired device for various purposes (Ahmad — Abstract).
These teachings of Ahmad differ and fall short of the claimed limitations of claim 30, therefore claim 30 is considered novel and non-obvious over the prior art and therefore is allowed.
Claim 31 depends upon allowable claim 30, therefore this claim is also allowed.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP 
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to APRIL GUZMAN GONZALES whose telephone number is (571)270-1101. The examiner can normally be reached Monday - Friday 8:00 am to 4:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/APRIL G GONZALES/Primary Examiner, Art Unit 2648